Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issued by ING USA Annuity and Life Insurance Company A member of the ING family of companies Distributed by Directed Services LLC ING Architect Variable Annuity Application Countrywide except CA, FL, IL, MA, MD, MN, NC, ND, NJ, OR, TX and WA Annuities IMPORTANT INFORMATION AND REMINDERS Page 1 The name, trust date (if applicable), address, birth date, Social Security number/tax identification number, and country of citizenship are provided for each individual/entity named. Page 2 The primary or contingent status for each named beneficiary is entered in section 3(A). Each beneficiary is named individually. If there are any trust designations, the trust name and the trust date are included. Designated beneficiary percentages are clearly entered and total 100% for all primary beneficiaries and 100% for all contingent beneficiaries. If a separate sheet containing additional beneficiary information is needed, that sheet is signed and dated by the owner. If the ING Joint LifePay Plus living benefit option is selected on a custodially owned contract, the custodial beneficiary information is entered in section 3(B). Page 3 If a transfer is required, the approximate transfer amount is entered in section 4. If there are multiple transfers, each approximate transfer amount is entered separately. The initial premium meets the selected products minimum requirements. Select one product and one death benefit. If choosing an optional living benefit rider, select only one. Enhanced death benefits cannot be selected with joint owners. If Telephone/Electronic Transmission Authorization is selected, the owner has initialed where required to authorize the agent. The name and Social Security number for each additional person is entered in section 6. Page 4 The owner and joint owner (if applicable) have initialed their consent to future electronic information delivery. We will not provide their e-mail addresses to any third party. The plan type for this new annuity (e. g. Non-Qualified, IRA, Simple IRA) is indicated in section 8, and any applicable conversion/establishment dates are provided. If a replacement is involved, the appropriate transfer and state replacement forms are completed and submitted with this application. Page 5 Use section 10A only if you have not elected the ING LifePay Plus or ING Joint LifePay Plus living benefit options. All allocations (fixed and variable) total 100% of the initial investment amount. To elect an optional DCA transfer program, allocate money to either ING Liquid Assets or 6-Month DCA, and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Both allocations must total 100%. Page 6 Use section 10B only if you have elected either the ING LifePay Plus or ING Joint LifePay Plus living benefit options. Please note, contracts that elect the ING LifePay Plus or ING Joint LifePay Plus options must comply with the fund allocation requirements as described on Page 6 of this application (see Options 1-3) and in your prospectus. These requirements apply to both initial and DCA allocations. Please see the next page for examples. Applications that do not comply with these requirements will be deemed not in good order, and the contract will not be issued until correct investment instructions are received. After contract issue, ING USA Annuity and Life Insurance Company may periodically rebalance the contract value to remain in compliance with the ING LifePay Plus and ING Joint LifePay Plus allocation requirements. Please see your prospectus for additional information. To elect an optional DCA transfer program, allocate money to either ING Liquid Assets or 6-Month DCA, and indicate the funds the DCA is to go to by writing percentages in the DCA Allocation % (Optional) columns. Both allocations must total 100%. Page 7 Provide any additional remarks in section 12 (e.g., additional beneficiaries). Page 8 The owner has signed and dated section 14, including the city and state where this application was signed. If this is different from the owners resident state, an explanation is provided at the top of page 1 and a Nexus Information Worksheet is submitted with this application. If this form is signed by a power of attorney, legal guardian, etc. , a copy of the appropriate supporting documentation is provided confirming the signers ability to act on behalf of the owner. Page 9 The name, Social Security number, phone number, broker-dealer branch, and signature for each agent are provided. If more than one agent is listed, the agent commission split is entered and totals 100%. MAILING INSTRUCTIONS Send completed and signed documents to: For Regular Mail: ING ANNUITIES For Overnight Delivery: ING ANNUITIES Attn: New Business Attn: New Business PO Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 To contact our Licensing Department please call 800-235-5965. To contact our Client Services Department please call 800-366-0066. To contact our Sales Desk please call Financial Institution Division, 800-555-1885. EXAMPLES OF ING LIFEPAY PLUS AND ING JOINT LIFEPAY PLUS FUND ALLOCATIONS If you elect ING LifePay Plus or ING Joint LifePay Plus, there are allocation guidelines that must be followed. option 1: You may allocate entirely among Accepted Funds without restriction. option 2: You may elect not to allocate any account value to Accepted Funds and allocate entirely among the LifePay Plus Fixed Allocation Fund(s) and Other Funds. However, at least 30% of the account value must be invested in the LifePay Plus Fixed Allocation Fund(s). option 3: You may allocate among a combination of Accepted Funds, the LifePay Plus Fixed Allocation Fund(s), and Other Funds. However, at least 30% of the account value not invested in Accepted Funds must be invested in the LifePay Plus Fixed Allocation Fund(s). option 1 - Allocate entirely among Accepted Funds.  $100,000 Total Investment  100% ($100,000) in Accepted Funds option 2 - Elect not to allocate any account value to Accepted Funds and allocate entirely among the LifePay Plus Fixed Allocation Fund(s) and Other Funds (30% of your total investment must be in the LifePay Plus Fixed Allocation Fund(s)).  $100,000 Total Investment  30% ($30,000) in LifePay Plus Fixed Allocation Fund(s)  70% ($70,000) in Other Funds option 3 - Allocate among a combination of Accepted Funds, the ING LifePay Plus Fixed Allocation Fund, and Other Funds (30% of the money not in Accepted Funds must be in the ING LifePay Plus Fixed Allocation Fund).  $100,000 Total Investment  $50,000 in Accepted Funds (50% of total)  $15,000 in ING LifePay Plus Fixed Allocation Fund  $35,000 in Other Funds  ING LifePay Plus Fixed Allocation Fund is 30% of the account value not invested in Accepted Funds Here are some common allocation percentage combinations you might want to use: Accepted fixed Allocation fund other Accepted fixed Allocation fund other 0% 30% 70% 55% 14% 31% 5% 29% 66% 60% 12% 28% 10% 27% 63% 65% 11% 24% 15% 26% 59% 70% 9% 21% 20% 24% 56% 75% 8% 17% 25% 23% 52% 80% 6% 14% 30% 21% 49% 85% 5% 10% 35% 20% 45% 90% 3% 7% 40% 18% 42% 95% 2% 3% 45% 17% 38% 100% 0% 0% 50% 15% 35% IMPORTANT INFORMATION ABOUT THE ING JOINT LIFEPAY PLUS LIVING BENEFIT RIDER There are certain issue requirements that must be met to successfully elect the ING Joint LifePay Plus living benefit rider. Applications that do not comply with these issue requirements will be deemed not in good order, and the contract will not be issued. The ING Joint LifePay Plus living benefit rider can only be issued if there are two individuals who are married at the time of issue and meet the ownership, annuitant and beneficiary issue requirements listed in the table below. ING USA Annuity and Life Insurance Company will comply with the then current definition of marriage under federal tax law and regulations and federal tax publications issued by the Internal Revenue Service (IRS). The IRS has interpreted marriage to mean a legal union between a man and a woman as husband and wife. Please consult your financial advisor to determine whether you meet the requirements. InG Joint LifePay Plus Living Benefit Issue requirements 1 Annuitant(s) Primary Beneficiary Type of Plan Owner Ownership Requirements Requirements Requirements Non-Qualified Joint owners The two owners must be the Must be a spouse. None two spouses. Single owner The owner must be a spouse. Must be a spouse. Sole primary beneficiary must be the owners spouse. Qualified-IRA Single owner 2 The owner must be a spouse. Must be the owner. Sole primary beneficiary must be the owners spouse. 3 1 Non-natural owners are not allowed. Neither joint owners nor non-natural owners are allowed under qualified plans. 2 Includes custodial accounts. The beneficial owner of the custodial account must be one of the spouses. 3 If a custodial account, this requirement applies to the beneficiary information on record with the custodian. Changes in ownership, annuitant and beneficiary designations, and changes in marital status may affect the terms and conditions of the ING Joint LifePay Plus living benefit option. Please refer to your prospectus for complete details to determine if this living benefit option is consistent with your needs and objectives in purchasing an annuity contract. If you decide to elect the ING Joint LifePay Plus living benefit option, please be sure to provide names, birth dates and Social Security numbers wherever requested on the application. Please follow the instructions listed on the Important Information and Reminders page at the beginning of this document. Annuities ING GOLDENSELECT DEFERRED VARIABLE ANNUITY APPLICATION ING USA Annuity and Life Insurance Company (the Company) A member of the ING family of companies PO Box 9271 Des Moines, IA 50306-9271 Phone: (800) 366-0066 Overnight Delivery: ING Annuities 909 Locust Street Des Moines, IA 50309-2899 For Agent Use only: Clients Account Number If this application is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. 1(A). OWNER (Please provide supporting documentation for all non-natural owners.) Name Trust Date SSN/TIN Birth Date Male Female Street Address (No P.O. Box addresses.) City State ZIP Mailing Address (If different than above.) City State ZIP Phone E-mail Address Country of Citizenship 1(B). JOINT OWNER (Standard Death Benefit option only.) Relationship to Owner Name Trust Date SSN/TIN Birth Date Male Female Street Address (No P.O. Box addresses.) City State ZIP Mailing Address (If different than above.) City State ZIP Phone E-mail Address Country of Citizenship 2(A). ANNUITANT Relationship to Owner: Owner Joint Owner Other (Please complete the information below if this choice is selected.) Name Relationship to Owner SSN Birth Date Male Female Street Address (No P.O. Box addresses.) City State ZIP Country of Citizenship 2(B). CONTINGENT ANNUITANT (Optional.) Name Relationship to Owner SSN Birth Date Male Female Street Address (No P.O. Box addresses.) City State ZIP Country of Citizenship 141709(04/08) Page 1 of 9 Order #139859 01/12/2009 3(A). BENEFICIARY(S) (All fields for each Beneficiary must be completed. Complete Section 3B for custodially owned contracts.) Restricted Beneficiary. (If selected, complete a Restricted Beneficiary form and submit with this application.) Beneficiary proceeds will be split equally if no percentages are provided. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Primary Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Primary Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Please use the space in section 12 if you need to list additional Beneficiaries. 3(B). CUSTODIAL BENEFICIARY (Required if Joint LifePay Plus is selected on a custodially owned contract. This sole beneficiary must be the spouse of the annuitant. All fields must be completed.) Name Birth Date Percent % SSN/TIN Is this sole beneficiary the spouse of the annuitant? Yes No Address SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Relationship to Name Owner Birth Date SSN/TIN Percent One Primary Beneficiary Mary M. Doe Sister 03/31/1950 123-45-6789 100% Two Primary Beneficiaries Jane J. Doe Mother 04/01/1940 ###-##-#### 50% John J. Doe Father 05/01/1935 ###-##-#### 50% One Primary Beneficiary Jane J. Doe Wife 11/30/1921 ###-##-#### 100% One Contingent John J. Doe Son 06/18/1951 ###-##-#### 100% estate Estate of John Doe Estate N/A 67-981239 100% ABC Trust Trust Trust N/A 44-234567 100% Dated 1/1/85 Testamentary Trust 1 Trust created by the (Trust established within the Last Will and Testament Testamentary Trust N/A 38-078602 100% owners will) of John Doe 1 If the Trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the Owner or Owners Estate. 141709(04/08) Page 2 of 9 Order #139859 01/12/2009 4. INITIAL INVESTMENT Please make all checks payable to ING USA Annuity and Life Insurance Company. Initial Premium Paid $ Estimated amount of Transfer/1035 Exchange $ 5. PRODUCT SELECTION ING Architect Death Benefit Option (Select One. If a death benefit is not chosen, the death benefit will be the Standard Death Benefit.) Standard Death Benefit (This is the only death benefit option available to Joint Owners. ) Annual Ratchet Death Benefit 1 MAX 7% Solution Death Benefit 1 1 Only available for owner and annuitant ages 0-75, unless LifePay Plus or Joint LifePay Plus is elected. If LifePay Plus or Joint LifePay Plus is elected, owner ages 0-79 are permitted. Please consider the additional cost of these options (0.85% of MGWB Base for LifePay Plus and 1.05% of MGWB Base for Joint LifePay Plus) as well as their interaction with the death benefit elected to determine if this combination is appropriate considering your investment objectives. Optional Living Benefit (May select one.) Minimum Guaranteed Income Benefit (MGIB) (Only available for owner and annuitant ages 0 - 75 years. ) ING LifePay Plus Minimum Guaranteed Withdrawal Benefit (2008. v2) (LifePay Plus) 2 ING Joint LifePay Plus Minimum Guaranteed Withdrawal Benefit (2008. v2) (Joint LifePay Plus) 2 There are specific ownership and beneficiary requirements for election of the Joint LifePay Plus benefit option. 2 Funds must be allocated per the LifePay Plus and Joint LifePay Plus requirements detailed on page 6. Read your prospectus carefully regarding details about the LifePay Plus and Joint LifePay Plus options. Applications that do not comply with these requirements will be deemed not in good order, and the contract will not be issued until correct investment instructions are received. 6. TELEPHONE/ELECTRONIC TRANSMISSION AUTHORIZATION I authorize ING USA Annuity and Life Insurance Company to act upon instructions given by electronic means or voice command from the agent that signs in section 15 and/or the following individuals listed below upon furnishing their Social Security Number or alternative identification number. To authorize an individual (including an agent), owner must initial: Provide the name and Social Security Number of other authorized individuals below: Name SSN/TIN Name SSN/TIN Neither the Company nor any person authorized by the Company will be responsible for any claim, loss, liability, or expense in connection with instructions received by electronic means or voice command from such person if the Company or other such person acted on such electronic means or voice command in good faith in reliance upon this authorization. The Company will continue to act upon this authorization until such time as the person indicated above is no longer affiliated with the broker/dealer under which my contract was purchased or until such time as I notify the Company in writing of a change in instructions. Note: If a Social Security Number/Tax ID Number is not provided, the proposed individual will not be authorized for certain transactions. 141709(04/08) Page 3 of 9 Order #139859 01/12/2009 7. ELECTRONIC INFORMATION CONSENT (Both owners must consent for jointly owned contracts.) I consent to electronic delivery by ING USA, when available, of: (Owner Initials) (Owner Initials) Legal disclosure materials (prospectuses and prospectus supplements for the variable annuity and the underlying funds and annual and semi-annual reports for the underlying funds). Account documents (quarterly statements and immediate confirmations). Related correspondence (privacy notice and other notices to customers). I confirm that I have ready access to a computer with the hardware and software necessary (a CD-ROM drive and Adobe ® Acrobat ® , and Internet access and an active e-mail account) to receive this information electronically  in the form of a compact disc, by e-mail or by notice to me of this information being made available on INGs website  and to be able to read and retain it. I understand that: There is no charge for electronic delivery, although I may incur the costs of Internet access and computer usage. I may always request a paper copy of this information at any time for no charge, even though I consented to electronic delivery or if I decide to revoke my consent. ING is not required to deliver this information electronically and may discontinue electronic delivery in whole or part at any time. This consent is effective until further notice by ING or I revoke it. Please call 800-366-0066 if you would like to revoke your consent, wish to receive a paper copy of any of the information above, or need to update your e-mail address indicated on page 1 of this application. 8. PLAN TYPE Non-Qualified 1035 Exchange Qualified IRA IRA Rollover from Qualified Plan SEP-IRA IRA Transfer (e.g., Trustee to Trustee transfer) Qualified Other Indicate contribution amount and appropriate tax year Roth IRA. If transfer, provide original conversion/establishment date and amount 9. REPLACEMENT Do you currently have any existing individual life insurance policies or annuity contracts? Yes No Will this contract replace any life insurance policy or annuity contract in this or any other company? Yes No If Yes, please identify each policy or contract and the issuing company. Company Policy/Contract # Company Policy/Contract # Company Policy/Contract # Company Policy/Contract # If either or both of the questions in this section are answered Yes, please complete and return with this form a copy of any state replacement form(s), as applicable. 141709(04/08) Page 4 of 9 Order #139859 01/12/2009 10A. Allocation selection - Use If you have not elected the lifepay plus or joint lifepay plus benefit option Complete page 6, Section 10B if you have elected the LifePay Plus or Joint LifePay Plus Benefit option. To elect an optional DCA transfer program, allocate money to either ING Liquid Assets or 6-Month DCA, and indicate the funds the DCA is to go to by writing percentages in the DCA (Optional) columns. Enter allocations in whole percentages.The initial and DCA allocations must each total 100%. Variable Investments 1 Initial DCA 3 Initial DCA 3 Allocation % Allocation % Allocation % Allocation % (Required) (Optional) (Required) (Optional) % BlackRock Global Allocation V.I. % % ING Marsico Growth % % Fidelity ® VIP Contrafund % % ING Marsico International Opportunities % % ING AllianceBernstein Mid Cap Growth % % ING MFS Total Return % % ING American Funds Asset Allocation % % ING MFS Utilities % % ING American Funds Bond % % ING Multi-Manager International Small Cap Equity % % ING American Funds Growth % % ING Oppenheimer Active Asset Allocation % % ING American Funds Growth-Income % % ING Oppenheimer Global % % ING American Funds International % % ING Oppenheimer Main Street % % ING American Funds World Allocation % % ING PIMCO Core Bond % % ING Baron Small Cap Growth % % ING Pioneer Mid Cap Value % % ING BlackRock Global Science and Technology % % ING Russell Global Large Cap Index 85% % % ING BlackRock Large Cap Growth % % ING Russell Large Cap Index % % ING Columbia Small Cap Value II % % ING Russell Mid Cap Index % % ING Davis New York Venture % % ING Russell Small Cap Index % % ING Evergreen Health Sciences % % ING T. Rowe Price Capital Appreciation % % ING Evergreen Omega % % ING T. Rowe Price Equity Income % % ING FMR (SM) Diversified Mid Cap % % ING T. Rowe Price Growth Equity % % ING Focus 5 % % ING Templeton Foreign Equity % % ING Franklin Income % % ING Templeton Global Growth % % ING Franklin Mutual Shares % % ING Van Kampen Capital Growth % % ING Franklin Templeton Founding Strategy % % ING Van Kampen Comstock % % ING Global Equity Option % % ING Van Kampen Equity & Income % % ING Global Real Estate % % ING Van Kampen Global Franchise % % ING Global Resources % % ING Van Kampen Global Tactical Asset Allocation % % ING International Index % % ING Van Kampen Growth and Income % % ING Janus Contrarian % % ING VP Growth and Income % % ING JPMorgan Emerging Markets Equity % % ING VP Intermediate Bond % % ING JPMorgan Mid Cap Value % % ING VP MidCap Opportunities % % ING Julius Baer Foreign % % ING VP Small Company % % ING Lehman Brothers U.S. Aggregate Bond Index % % ING WisdomTree (SM) Global High Yielding Equity Index % % ING Liquid Assets 2 % InG Lifestyle Portfolios 1 % ING Lifestyle Aggressive Growth % % ING Lifestyle Moderate % % ING Lifestyle Conservative % % ING Lifestyle Moderate Growth % % ING Lifestyle Growth % fixed Investments 2 Enter the allocation percentage and the fixed interest period. Check availability prior to selection. % 6 Month DCA % Year Fixed % Year Fixed % Year Fixed % Year Fixed % Year Fixed 100 % Allocation total (Initial and DCA (if elected) allocations must each total 100%.) 1 The available share class is subject to distribution and/or service (12b-1) fees. 2 Death benefit and living benefit guarantees may be affected by amounts invested in or transferred to and from these investment options. 3 The minimum DCA Allocation amount is $250.00. 141709(04/08) Page 5 of 9 Order #139859 01/12/2009 10B. Allocation selection - Use If you have elected the lifepay plus or joint lifepay plus benefit option Complete page 5, Section 10A if you did not elect the LifePay Plus or Joint LifePay Plus Benefit option. Enter allocations in whole percentages according to the following options. DCA allocations also must follow the option limitations. To elect an optional DCA transfer program, allocate money to either ING Liquid Assets or 6-Month DCA, and indicate the funds the DCA is to go to by writing percentages in the DCA (Optional) columns. The initial and DCA allocations must each total 100%. Option 1 - You may allocate entirely among Accepted Funds without restriction. Option 2 - You may elect not to allocate any account value to Accepted Funds and allocate entirely among the LifePay Plus Fixed Allocation Fund(s) and Other Funds. However, at least 30% of the account value must be invested in the LifePay Plus Fixed Allocation Fund(s). Option 3 - You may allocate among a combination of Accepted Funds, the LifePay Plus Fixed Allocation Fund(s), and Other Funds. However, at least 30% of the account value not invested in Accepted Funds must be invested in the LifePay Plus Fixed Allocation Fund(s) . Accepted funds Initial DCA 3 Initial DCA 3 Allocation % Variable Investments 1 Allocation % Allocation % Allocation % (Required) (Optional) (Required) (Optional) % BlackRock Global Allocation V.I. % % ING Russell Global Large Cap Index 85% % % ING American Funds Asset Allocation % % ING T. Rowe Price Capital Appreciation % % ING American Funds World Allocation % % ING Van Kampen Equity & Income % % ING LifeStyle Conservative % % ING Van Kampen Global Tactical Asset Allocation % % ING Lifestyle Growth % % ING Lifestyle Moderate % Fixed Investments 2 % ING Lifestyle Moderate Growth % % 6 Month DCA N_A% % ING Liquid Assets 2 % % Year Fixed N_A% % ING MFS Total Return % % Year Fixed N_A% % ING Oppenheimer Active Asset Allocation % % Year Fixed N_A% LifePay Plus fixed Allocation fund(s) 1 % ING American Funds Bond % If you have chosen to allocate according to Option 2 or 3 % ING Lehman Brothers U.S. Aggregate Bond Index % above, at least 30% of the account value not invested in % ING PIMCO Core Bond % Accepted Funds must be invested in the LifePay Plus Fixed % ING VP Intermediate Bond % Allocation Fund(s). other funds 1 % Fidelity ® VIP Contrafund % % ING Julius Baer Foreign % % ING AllianceBernstein Mid Cap Growth % % ING Lifestyle Aggressive Growth % % ING American Funds Growth % % ING Marsico Growth % % ING American Funds Growth-Income % % ING Marsico International Opportunities % % ING American Funds International % % ING MFS Utilities % % ING Baron Small Cap Growth % % ING Multi-Manager International Small Cap Equity % % ING BlackRock Global Science and Technology % % ING Oppenheimer Global % % ING BlackRock Large Cap Growth % % ING Oppenheimer Main Street % % ING Columbia Small Cap Value II % % ING Pioneer Mid Cap Value % % ING Davis New York Venture % % ING Russell Large Cap Index % % ING Evergreen Health Sciences % % ING Russell Mid Cap Index % % ING Evergreen Omega % % ING Russell Small Cap Index % % ING FMR (SM) Diversified Mid Cap % % ING T. Rowe Price Equity Income % % ING Focus 5 % % ING T. Rowe Price Growth Equity % % ING Franklin Income % % ING Templeton Foreign Equity % % ING Franklin Mutual Shares % % ING Templeton Global Growth % % ING Franklin Templeton Founding Strategy % % ING Van Kampen Capital Growth % % ING Global Equity Option % % ING Van Kampen Comstock % % ING Global Real Estate % % ING Van Kampen Global Franchise % % ING Global Resources % % ING Van Kampen Growth and Income % % ING International Index % % ING VP Growth and Income % % ING Janus Contrarian % % ING VP MidCap Opportunities % % ING JPMorgan Emerging Markets Equity % % ING VP Small Company % % ING JPMorgan Mid Cap Value % % ING WisdomTree (SM) Global High Yielding Equity Index % 1 _ 0 _ 0 % Allocation total ( Initial and DCA (if elected) allocations must each total 100%.) 1 The available share class is subject to distribution and/or service (12b-1) fees. 2 Death benefit and living benefit guarantees may be affected by amounts invested in or transferred to and from these investment options. 3 The minimum DCA Allocation amount is $250.00. 141709(04/08) Page 6 of 9 Order #139859 01/12/2009 11. OPTIONAL ACCOUNT REBALANCING PROGRAM (May not use with DCA.) Automatic Allocation Rebalancing will occur on the last business day of the next scheduled rebalancing date. Please consult your prospectus for details regarding this feature as well as restrictions, minimum or maximum limitations, fees and other applicable information. Automatic Allocation Rebalancing does not apply to the Fixed Investments and cannot be elected if you participate in Dollar Cost Averaging. The percentages will be proportionally recalculated for subsequent reallocations if you have chosen a Fixed Allocation Election. Any subsequent reallocation, add-on or partial withdrawal you direct, other than on a pro rata basis, will terminate this program. Please rebalance my portfolio to the allocations on this application: Quarterly Semi-Annually Annually 12. SPECIAL REMARKS 13. STATE REQUIRED NOTICES Below are notices that apply only in certain states. Please read the following carefully to see if any apply in your state. Arizona: On receiving your written request, we will provide you with information regarding the benefits and provisions of the annuity contract for which you have applied. If you are not satisfied, you may cancel your contract by returning it within 20 days, or within 30 days if you are 65 years of age or older on the date of the application for the annuity, after the date you receive it. Any premium paid for the returned contract will be refunded without interest. Colorado: It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance and civil damages. Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado division of insurance within the department of regulatory agencies. kentucky: Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance containing any materially false information or conceals, for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime . ohio: Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud. Pennsylvania : Any person who knowingly and with intent to defraud any insurance company or other person files an application for insurance or statement of claim containing any materially false information or conceals for the purpose of misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal and civil penalties . Virginia: Any person who, with the intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement may have violated the state law. Arkansas , Washington D.C., Hawaii, Louisiana, Maine, New Mexico, Oklahoma, and Tennessee : Any person who knowingly and with intent to injure, defraud or deceive any insurance company, submits an application for insurance containing any materially false, incomplete, or misleading information, or conceals for the purpose of misleading, any material fact, is guilty of insurance fraud, which is a crime and in certain states, a felony. Penalties may include imprisonment, fine, denial of benefits, or civil damages. 141709(04/08) Page 7 of 9 Order #139859 01/12/2009 14. SIGNATURES AND ACKNOWLEDGEMENTS (Please read carefully and sign below.) Important Information: To help the government fight the funding for terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. What this means to you: When you apply for an annuity, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask to see your drivers license or other identifying documents. By signing below, I acknowledge receipt of the Prospectus. I agree that, to the best of my knowledge and belief, all statements and answers in this form are complete and true and may be relied upon in determining whether to issue the applied for variable annuity. Only the owner and ING USA Annuity and Life Insurance Company have the authority to modify this form. The Annuity applied for does not take effect until ING USA Annuity and Life Insurance Company receives the premium payment. Make checks payable ONLY to ING USA Annuity and Life Insurance Company. Do not make checks payable to the agent, an agency or other company. Variable Annuities and the underlying series shares or securities which fund them are not insured by the FDIC or any other agency. They are not deposits or other obligations of any bank and are not bank guaranteed. They are also subject to market fluctuation, investment risk and possible loss of principal invested. I understand that when based on the investment experience of the Separate Account Division, the variable annuity cash surrender values may increase or decrease on any day and that no minimum value is guaranteed. The variable annuity applied for is in accord with my anticipated financial objectives. I understand that the value allocated to any Account subject to a Market Value Adjustment may increase or decrease if surrendered or withdrawn prior to a specified date(s) as stated in the contract. I understand that IRAs and other qualified plans already provide tax deferral like that provided by the contract. For an additional cost, the contract provides additional features and benefits, including death benefits and the ability to receive a lifetime income. I should not purchase a qualified contract unless I want these benefits, taking into account their cost. In certain circumstances, Fixed Allocation Fund Automatic Rebalancing may result in a reallocation into the LifePay Plus Fixed Allocation Fund(s), even if you have not previously been invested in them. By electing to purchase the LifePay Plus or Joint LifePay Plus option (if chosen), you are providing the Company with direction and authorization to process these transactions, including reallocations into the LifePay Plus Fixed Allocation Fund(s). You should not purchase the LifePay Plus or Joint LifePay Plus option if you do not wish to have your contract value reallocated in this manner. TAXPAYER CERTIFICATION Under penalties of perjury, my/our signature(s) certifies/certify that: 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me). 2. I am not subject to backup withholding because (a) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (b) the IRS has notified me that I am no longer subject to backup withholding. 3. I am a U.S. citizen or U.S. resident alien. the Internal revenue service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. Owner Signature Signed at (City, State) Date Joint Owner Signature (if applicable) Signed at (City, State) Date Annuitant Signature (if other than owner) Signed at (City, State) Date 141709(04/08) Page 8 of 9 Order #139859 01/12/2009 15. AGENT INFORMATION Check here if the applicant is on active duty with the U. S. Armed Forces or is a dependent of any active duty service member of the U. S. Armed Forces. Complete the Military Personnel Financial Services Disclosure Regarding Insurance Products and return it with this application. Does the applicant have existing individual life insurance policies or annuity contracts? Yes No Do you have reason to believe that the contract applied for will replace any existing annuity or life insurance coverage? Yes No If either or both of the questions in this section are answered Yes, please complete and return with this form a copy of any state replacement form(s), as applicable. If your state has adopted the NAIC Model Replacement Regulation or other state specific replacement regulations, did you remember to do the following? Provide any required replacement notice to the client and offer to read it aloud? (Note: If any of the questions in Replacement Section 9 or in this Section 15 are answered Yes, you must provide a replacement notice. ) Complete any required state specific paperwork? By signing below you certify: 1) replacement questions were answered, 2) any sales material was shown to the applicant and a copy was left with the applicant, 3) you used only insurer-approved sales material, 4) you have not made statements that differ from the sales material, and 5) no promises were made about the future value of any contract elements that are not guaranteed. (This includes any expected future index gains that may apply to this contract.) Compensation Alternative (Select one. Please verify with your broker/dealer that the option you select is available.): A B C D E Check here if there are multiple agents on this contract. Split: for Agent #1 %, Agent #2 %, Agent #3 % Please Note: Compensation will be split equally if no percentage is indicated. Partial percentages will be rounded up. Percentages must total 100%. Agent #1 will be given the highest percentage in the case of unequal percentages. Agent #1 will receive all correspondence regarding the policy. Agent #1 Print Name Signature SSN Agent Phone Broker/Dealer Branch Broker Code Agent #2 Print Name Signature SSN Agent Phone Broker/Dealer Branch Broker Code Agent #3 Print Name Signature SSN Agent Phone Broker/Dealer Branch Broker Code 141709(04/08) Page 9 of 9 Order #139859 01/12/2009 141709(04/08) 01/12/2009
